
	
		IIA
		Calendar No. 34
		112th CONGRESS
		1st Session
		H. J. RES. 37
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 12, 2011
			Received; read the first time
		
		
			April 13, 2011
			Read the second time and placed on the
			 calendar
		
		JOINT RESOLUTION
		Disapproving the rule submitted by the
		  Federal Communications Commission with respect to regulating the Internet and
		  broadband industry practices.
	
	
		That Congress disapproves the rule
			 submitted by the Federal Communications Commission relating to the matter of
			 preserving the open Internet and broadband industry practices (Report and Order
			 FCC 10–201, adopted by the Commission on December 21, 2010), and such rule
			 shall have no force or effect.
		
	
		
			Passed the House of
			 Representatives April 8, 2011.
			Karen L. Haas,
			Clerk.
		
	
	
		April 13, 2011
		Read the second time and placed on the
		  calendar
	
